NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



STATE OF FLORIDA,                    )
                                     )
           Appellant/Cross-Appellee, )
                                     )
v.                                   )                 Case No. 2D18-1214
                                     )
GAIRY E. CASTOR,                     )
                                     )
           Appellee/Cross-Appellant. )
___________________________________)

Opinion filed March 1, 2019.

Appeal from the Circuit Court for Polk
County; Mark F. Carpanini, Judge.

Ashley Moody, Attorney General,
Tallahassee, and Johnny T. Salgado,
Assistant Attorney General, Tampa, for
Appellant/Cross-Appellee.

Michael Hrdlicka of Gomez & Touger, P.A.,
Bartow, for Appellee/Cross-Appellant.



PER CURIAM.

             After a thorough review, we conclude that the postconviction court did not

commit reversible error. Accordingly, we affirm the order granting Gairy E. Castor's

motion for postconviction relief, vacating his convictions and sentences, and ordering a

new trial. In light of our affirmance, Castor's cross-appeal is rendered moot.
           Affirmed.


KELLY, KHOUZAM, and SLEET, JJ., Concur.




                                   -2-